Name: Commission Regulation (EC) No 926/2004 of 26 April 2004 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 Avis juridique important|32004R0926Commission Regulation (EC) No 926/2004 of 26 April 2004 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 163 , 30/04/2004 P. 0105 - 0107Commission Regulation (EC) No 926/2004of 26 April 2004concerning the classification of certain goods in the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), and in particular Article 9(1)(a) thereof,Whereas:(1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation.(2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods.(3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN-code indicated in column 2, by virtue of the reasons set out in column 3.(4) It is appropriate to provide that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, can continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(2).(5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN-code indicated in column 2.Article 2Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of imports of textile products into the Community, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation can continue to be invoked for a period of 60 days under Article 12(6) of Regulation (EEC) No 2913/92.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2344/2003 (OJ L 346, 31.12.2003, p. 38).(2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by the Act of Accession of 2003.ANNEX>TABLE>>PIC FILE= "L_2004163EN.010701.TIF">>PIC FILE= "L_2004163EN.010702.TIF">